                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     February 6, 2020

BY ECF AND FAX

The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:   United States v. Torres, et al., S8 16 Cr. 809 (VM)

Dear Judge Marrero:

          The Government respectfully submits this letter to address the defendants’ objections to
the Government’s social media exhibits (hereinafter, “Social Media Exhibits”).1 The Government
submits that the Social Media Exhibits are admissible, there is no valid basis for the defense’s
objections, and in any event, the defendants waived their objections by not raising them in advance
of trial.

A.     Background

        As the Court is well aware, the Government’s investigation of this case included obtaining
a number of social media returns from Facebook related to accounts used by the defendants,
cooperating witnesses, and other co-conspirators. Indeed, the production of some of these records
in the summer of 2019 resulted in a near five-month adjournment of the trial date, in order to
permit defense counsel sufficient time to review the material. At the time, the Government’s early
disclosure of the material far exceeded the requirements of Federal Rule of Criminal Procedure 16
and also included early production of 3500 material so that defense counsel would have ample



1
    The Social Media Exhibits are identified in the Government’s Exhibit List in the 600 and 1600
series. The full list of the exhibits was also provided by email to defense counsel today. These
include 600a -- 600d; 1600b -- 1600d; 601a -- 601ee; 1601b -- 1601ee; 602a and 602b; 1602b --
1602f; 603a -- 603eee; 1603D -- 1603eee; 604a -- 604v; 1604b -- 1604v; (But not 604H / 1604H);
605a -- 605dd; 1605b -- 1605dd; 607a -- 607q; and 1607d; 608a -- 608ff; and 1608B; 1608J;
1608K; 1608Y; 1608BB; 1608DD; 609a -- 609d; 610a -- 610z; and 1610D; 1610F; 1610I; 1610K;
1610L; 1610O; 1610P; 1610Q; 1610U; 1610W; 1610X; 1610Y; 613a -- 613m; and 1613C; 1613E;
1613F; 1613I; 1613J; 1613K; 1613L; 1613M; 614a -- 614e; 615a -- 615p; 1615C; 1615F; 1615G;
1615H; 1615P; 616a -- 616m; and 1616F; 1616G; 1616I; 1616M; 617a -- 617f; and 1617f.
                                                                                               Page 2


opportunity to review all social media materials for both affirmative evidence and impeachment
material.

       Not only did the Government produce these materials early, the Government’s motions in
limine also directly anticipated potential issues that defense counsel might have with the Social
Media Exhibits, many of which contain co-conspirator statements. The Government moved to
admit those statements, using excerpts from the material as examples of the evidence the
Government sought to introduce at trial. Over the defendants’ opposition, the Court granted the
Government’s motion, finding that co-conspirator statements in the categories identified by the
Government – including some of the specific examples cited – would be admitted at trial. (Dkt.
439.)

        Against that backdrop—early production of the social media accounts, a sizeable
adjournment with which to digest them, a number of specific examples of admissibility cited by
the Government, and detailed guidance from the Court—the Government produced the Social
Media Exhibits in a manner that would ensure defense counsel had a sufficient opportunity to
review the Social Media Exhibits the Government planned to use in its case-in-chief at trial, and
to resolve any issues or objections in advance. Indeed, the Government previewed this precise
issue at the Final Pretrial Conference on January 24, 2020. (Final Pretrial Conference (“FPTC”)
Tr. at 19 – 21.) Specifically, the Government noted that “Torres counsel have pushed very hard
for early disclosure of the Government’s exhibits and particularly social media,” and that the
Government was intending to produce them “far enough in advance of trial that if there were
specific objections your Honor would have a chance to address those.” (Id. at 19-20.)

        As promised, on or about January 27, 2020, the Government produced its proposed Social
Media Exhibits to defense counsel. For ease of conferring about potential objections, the versions
produced on that date included proposed redactions to the original documents marked with red
boxes. That way, defense counsel could easily ascertain what portions of the documents the
Government planned to introduce, and which portions the Government planned to redact
(including, but not limited to, irrelevant or otherwise inadmissible material). At the time the
materials were made available, the Government emailed defense counsel: “The potential social
media exhibits the Government has identified to date are now up on the USAFx site for your
review. They are red-boxed, to show you what we intend to redact before using at trial.”

        The Government received zero objections or requests for modifications to the proposed
exhibits. On or about February 1, 2020, the Government produced final marked copies of the
Social Media Exhibits. Similarly, the Government received no objections or requests for
modifications in advance of trial. The Government therefore reasonably understood there to be no
further objections to the materials.

        The defendants have had ample opportunity to raise any potential issues about these
exhibits. In fact, in the lead-up to trial, defense counsel and the Government engaged in extensive
discussions regarding how both the Government and defense counsel would authenticate and admit
their exhibits at trial. These discussions persisted until the first day of the trial, when an agreement
on authentication was finally reached.
                                                                                            Page 3


B.     Discussion

        As noted today on the record, given that no objections had been made by the defense, the
Government planned to streamline its case-in-chief by introducing a large number of these exhibits
into evidence at once, so that it would be in a position to introduce only a subset of the Social
Media Exhibits individually through witness testimony. As your Honor acknowledged,
introducing the exhibits at once is significantly more expedient than a piece-meal approach. At
the time of filing, we have not yet received all of the defense’s objections, nor do we know the
specific legal bases for the objections. Depending on the number and nature of objections raised,
the Government may have to change its approach to offer many more exhibits through witness
testimony. This approach could significantly lengthen the amount of time the witnesses are on the
stand, and thus, the trial length. In addition, it would put the Government in the significant
disadvantage of having to reconfigure its entire case-in-chief.

        In any event, the merits of the defendants’ objections are far from apparent. The Social
Media Exhibits include, inter alia, posts and messages from the defendants’ own accounts –
constituting party admissions – as well as co-conspirator statements that fall within the permissible
categories defined by the Court’s ruling. Based on the information received this evening from the
defense, it appears that they plan to challenge certain exhibits based on the identities of certain
participants in the conversations, who they will argue are not co-conspirators. These types of
objections could easily have been resolved in advance of trial; indeed, the Government was able
to raise these potential objections on behalf of the defense in its motion in limine, and the Court
has already ruled that exhibits like the ones identified in the motions papers are admissible.2 In
addition, it is mystifying why the defendants were not prepared today to identify categories of
exhibits to which they had no objection. For example, the defendants, at a minimum, cannot
reasonably dispute the admissibility of the proposed exhibits from the defendants’ own accounts.

        For these reasons, the Government respectfully requests that the Court admit the evidence
offered by the Government. The defendants have had ample time to review the evidence and, until
today when the evidence was offered, have failed to even provide notice that they intended to
object.

      Finally, in order to avoid similar issues regarding other categories of evidence, the
Government notes that its marked exhibits include a substantial volume of medical records and a

2
  For example, minutes before the filing of this submission, the defense advised the Government
that among the exhibits to which it is now objecting includes Government Exhibit 607K, which is
a conversation between Richard Feliz and another member of the Rollin’ 30s, in which Feliz
apprises the other member of the events that lead to Suazo’s homicide. In response, the fellow
member of the Rollin’ 30s bemoans, “STILL WHY KILL YA OWN BROTHER WE ALL THE
SAME.”
The Government cited this very exhibit as an example of the types of co-conspirator statements
that the Government would seek to introduce. (See Dkt. 395 at p. 20.) The Court has already ruled
on this very issue – and indeed with this very exhibit in mind. The fact that the defense is now
trying to raise this objection as a reason to stall the admission of the Social Media Exhibits is
indicative of the baseless nature of the defendants’ objections.
                                                                                           Page 4


number of jail calls were similarly made available to defense counsel well in advance of trial.3
Like the Social Media Exhibits, the parties have reached stipulations regarding the authenticity of
these exhibits. Having received no objections, the Government plans to admit these exhibits after
those stipulations are entered into the record. To the extent that defense counsel nonetheless plan
to attempt to object to these or any other pre-marked exhibit, the Government respectfully requests
that the defense raise any such objections by no later than Saturday 2/8 at 5:00 p.m., so that the
Government has time to respond and the Court may resolve any disputes without further delay
upon resuming the trial Monday.

C.     Conclusion

       For the reasons stated above, the Government respectfully requests that the Court admit
the Social Media Exhibits offered by the Government.




                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                          by:           /s/
                                                Jessica Fender / Anden Chow / Jacqueline Kelly
                                                Assistant United States Attorneys
                                                (212) 637-2276 / 2348 / 2456

cc: Counsel of record (by ECF)




3
  The Government began producing the medical records on a rolling basis on or about December
20, 2019 and produced the proposed jail call exhibits with draft transcripts on or about January 31,
2019. To date, the only objection received to any of those exhibits was one from defendant
Walston Owen regarding any material in the medical records that did not involve “medical
treatment.” Owen has not cited any specific portions of the records he believes are inadmissible.
The Government contends that the entirety of the marked exhibits involve medical treatment and
are thus relevant and admissible.
